DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3. 	Claims 1-3; 4-7 and 10; 8; 9; and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 2, and 3; 10; 11; 12; and 6-8 and 13-19, respectively, of U.S. Patent No. 10,287,135. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3; 4-7 and 10; 8; 9; and 11-20 are generic to all that is recited in claims 9, 2, and 3; 10; 11; 12; and 6-8 and 13-19 of U.S. Pat. 10,287,135.  In other words, claims 9, 2, and 3; 10; 11; 12; and 6-8 and 13-19 of the (‘135) patent fully encompass the subject matter of claims 1-3; 4-7 and 10; 8; 9; and 11-20, respectively, of the instant application.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-6 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US-3,825,980) in view of Schultz (US-2,751,229).
 	Moore shows a system for grabbing an object having a pull stud (12,14) comprising a piston chamber (48,50), a piston (34), an outer spring (28), a collet (24) with groove (62), and a cage (16) for slidably receiving pins (22) that can selectively grab the neck of the pull stud (see Fig. 2).
 	Schultz shows a grabbing mechanism substantially similar to the Moore system, but Schultz uses a plurality of balls (13) rather than pins to engage the neck of a pull stud.  Further, Schultz shows an ejector pin assembly (12a) which is downwardly biased against the head (30) of the stud and would inherently assist in the removal of the pull stud at a desired time and location.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the sliding pins (22) of Moore with balls, similar to those shown in the Schultz patent, as an alternative yet functionally equivalent means of grabbing the reduced neck portion of a pull stud.  It also would have been obvious to provide a slidable ejector pin assembly through the center of Moore’s cage, as taught by Schultz, in order to more reliably release a pull stud at a precise time and location.

6. 	Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Schultz as applied to claims 1-6 and 14-19 above, and further in view of Ratner et al. (9,180,955).
 	Neither Moore nor Schultz describe their system for grabbing a pull stud that is attached to a top cap of a balloon as called for in claim 20 of the instant application.
	However, in Figure 8 of the Ratner et al. patent, a lifting device is shown for engaging pull studs (830) mounted on a top cap of a balloon.
	It would have been obvious to a person having ordinary skill in the art to provide a crane-mounted grab for engaging one of more pull studs on the top cap of a balloon using the modified Moore .

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benson et al. (US-2,796,284) and Godfrey et al. (US-6,024,326) show spherical locking means engageable with the neck of a pull stud.



8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/5/2022